UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2010 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. EXPLANATORY NOTE This Report on Form 6-K/A amends and restates in its entirety the Report on Form 6-K filed with the Securities and Exchange Commission on October 21, 2010 by Paragon Shipping Inc. (the "Company") for the sole purpose of incorporating this Report into the Company's Registration Statement on Form F-3 (Registration No. 333-164370). INFORMATION CONTAINED IN THIS FORM 6-K/A REPORT On October 7, 2010, the Company held its 2010 Annual Meeting of Shareholders (the "Annual Meeting") in Voula, Greece pursuant to a Notice of Annual Meeting dated July 29, 2010.At the Annual Meeting, the following proposals, which are set forth in more detail in the Notice of Annual Meeting and the Company's Proxy Statement sent to shareholders on or around July 29, 2010, were approved and adopted: 1. The election of Mr. Dimitrios Sigalas and Mr. George Xiradakis as Class A Directors of the Company to serve until the Company's 2013 Annual Meeting of Shareholders; and 2. The ratification of the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the Company's independent auditors for the fiscal year ending December 31, 2010. The proposal to reduce the quorum requirement for a meeting of the Company's shareholders to one-third of the shares entitled to vote at such meeting, which is set forth in more detail in the Notice of Annual Meeting and the Company's Proxy Statement, was not adopted. This Report on Form 6-K/A is hereby incorporated by reference into the Company's Registration Statement on Form F-3 (Registration No. 333-164370). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PARAGON SHIPPING INC. Dated:October 26, 2010 By: /s/ Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer and Interim Chief Financial Officer
